  Case 3:21-cv-01054-FAB Document 1 Filed 02/03/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


BEATRIZ LAGUERRE SAAVEDRA

Plaintiff                                 CIVIL NO.:

VS
                                          CIVIL ACTION
UNITED STATES GENERAL SERVICES
ADMINISTRATION        FEDERICO PLAINTIFF DEMANDS TRIAL BY
DEGETAU      BUILDING      AND JURY
CLEMENTE      RUIZ     NAZARIO
COURTHOUSE,
JOHN DOE, JANE DOE, RICHARD
ROE, INSURANCE COMPANY X,Y,Z

Defendants



                                   COMPLAINT

TO THE HONORABLE COURT:

     COMES NOW the plaintiffs through their undersigned attorneys and respectfully

STATES and PRAYS:

                         I.    JURISDICTION AND VENUE

     1.     This Honorable Court has jurisdiction over the instant case pursuant to 28

            U.S.C. Sec. 1346 and 171 since it involves the United States Government a

            federal agency, and because the amount in controversy, exclusive of

            interests and costs, exceeds the sum of Seventy-Five Thousand Dollars

            ($75,000).
Case 3:21-cv-01054-FAB Document 1 Filed 02/03/21 Page 2 of 5




     2.       The proper venue lies in this Court pursuant to 28 U.S.C. 1391 (a) since the

              facts that caused the damages alleged herein occurred within this district.

     3.       On February 2, 2021, plaintiff presented his claim, pursuant the Federal

              Tort Claim Act, by filling Standard Form 95 with the U.S. General Service

              Administration (GSA) Federico Degetau Building .

                                   II.     THE PARTIES

1.        Beatriz Laguerre Saavedra (Laguerre) a natural person of legal age, female

          single, citizen of the United States of America and is domiciled in Urbanizacion

          Los Angeles, Calle Austral 177, Apartment 3, Carolina, Puerto Rico 00979.

2.        The U.S. GSA Federico Degetau Building and Clemente Ruiz Nazario

          Courthouse is a government agency or entity with the capacity to sue and be

          sued. It is the owner or lessor of the place where the accident took place and

          who has jurisdiction, control and duty over the area where the accident took

          place. It is principally and directly responsible for the damages caused to

          plaintiffs.

3.        John Doe, Jane Doe and Richard Roe are fictious names (for lack of information

          as to their real identities) of unknown name that may be responsible for

          plaintiffs’ damages. It is a corporation or entity with the capacity to sue and be

          sued duly organized under the laws of the Commonwealth of Puerto Rico

          and/or another state, authorized to do business within the jurisdiction of Puerto

          Rico and/or another jurisdiction. It is the owner or lessor of the place where

          the accident took place and who has jurisdiction, control and duty over the
Case 3:21-cv-01054-FAB Document 1 Filed 02/03/21 Page 3 of 5




      area where the accident took place. It is principally and directly responsible

      for the damages caused to plaintiffs.

4.    X Insurance, Co. is a casualty and/or liability insurance company authorized to

      underwrite policies of insurance in the Commonwealth of Puerto Rico, which at

      the time of the accident described below had public liability insurance policies

      issued and outstanding on behalf of one or some co-defendant.              It is

      denominated in this Complaint with a fictitious name because its real name is

      presently unknown to plaintiff.

5.    Y Insurance, Co. is a casualty and/or liability insurance company authorized to

      underwrite policies of insurance in the Commonwealth of Puerto Rico, which at

      the time of the accident described below had public liability insurance policies

      issued and outstanding on behalf of one or some co-defendant.              It is

      denominated in this Complaint with a fictitious name because its real name is

      presently unknown to plaintiff.

6.    Z Insurance, Co. is a casualty and/or liability insurance company authorized to

      underwrite policies of insurance in the Commonwealth of Puerto Rico, which at

      the time of the accident described below had public liability insurance policies

      issued and outstanding on behalf of one or some co-defendant.              It is

      denominated in this Complaint with a fictitious name because its real name is

      presently unknown to plaintiff.

            III.   FACTUAL ALLEGATIONS AND NEGLIGENCE
Case 3:21-cv-01054-FAB Document 1 Filed 02/03/21 Page 4 of 5




7.    On February 4, 2019, on or about 9:00 a.m., Laguerre was entering the

      Federico Degetau Building and Clemente Ruiz Nazario Courthouse. She was

      there because she had an appointment. When she was going to enter through

      the main lobby, the electric glass doors opened automatically. While she was

      crossing it, in the middle of it, the door closed and trapped her causing the

      accident. Some of the building personnel had to pull the door to open it in

      order to get her out of there.

8.    The accident happened because the electric glass door had improper

      maintenance, was broken and/or malfunctioning.

9.    The negligence of the defendants consisted in the fact that electric glass door

      had improper maintenance, was broken and/or malfunctioning and there was

      no warning, sign or warning about the dangerous condition, causing the

      accident of the plaintiff.

10.   That the damages suffered by plaintiff’s was due to the existence of such

      dangerous condition and they were known to the co-defendants or their

      knowledge could be imputed to them.

11.   Plaintiff Laguerre suffered injuries in her legs and multiple body trauma.

12.   Plaintiff Laguerre received medical treatment for her injuries.

                                   IV.THE DAMAGES



13.   The physical damages suffered by plaintiff should be compensated in the

      amount of no less than 55,000.00.
   Case 3:21-cv-01054-FAB Document 1 Filed 02/03/21 Page 5 of 5




   14.      The suffering and mental anguish suffered by plaintiff Candelaria as a

            consequence of the physical damages mentioned should be compensated in

            the amount of no less than $20,000.00.

   15.      Plaintiff’s demands trial by jury.

            WHEREFORE plaintiff demands judgment in her favor and against

         defendants, jointly and severally, awarding plaintiff the amount of $75,000.00,

         interest from the date of filing of the present complaint, the costs and expenses

         of this litigation plus a reasonable amount for attorneys’ fees.

            RESPECTFULLY SUBMITTED

         In San Juan, Puerto Rico, on February 3, 2021.

         I HEREBY CERTIFY that on this same date I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all the attorneys of record.

                                         /s/ CRISTINA ALCARAZ EMMANUELLI, ESQ.
                                         USDC-PR NO. 221505
                                         URB. CROWN HILLS
                                         138 AVE. WINSTON CHURCHILL PMB 914
                                         EL SENORIAL MAIL STATION
                                         SAN JUAN, PR 00926-6013
                                         TEL. (787) 764-8540 – 758-3575
                                         FAX (787) 767-4926
                                         E-MAIL: alcaraz@olmedolawpsc.com
                                                 cristinaalcaraz2011@gmail.com
